Citation Nr: 0316683	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-05 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date prior to May 1, 1997 for 
increased compensation for a dependent spouse.

2.  Entitlement to an increased rating for residuals of a 
left (major) thumb injury with permanent metallic suture, 
muscle group VII, currently evaluated as 30 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from March 1956 to November 
1957.  

The issue of entitlement to an increased rating for residuals 
of a left thumb injury with permanent metallic suture, muscle 
group VII, is the subject of a remand section of this 
decision.


FINDINGS OF FACT

1.  In a November 1995 rating decision, the RO increased the 
veteran's compensation rating to 30 percent effective from 
September 10, 1993.  

2.  The RO sent the veteran a letter advising him of his 
entitlement to a dependency allowance and a VA Form 21-686(c) 
on January 8, 1996.

3.  The veteran applied for vocational rehabilitation on 
April 15, 1997 and certified that he had a dependent spouse.  

4.  A VA Form 21-686(c) and a copy of a marriage certificate 
were received on February 17, 1998, containing proof of 
marriage.

5.  Good cause for failing to submit the evidence necessary 
within one year of January 8, 1996 is not shown.  




CONCLUSION OF LAW

An effective date prior to May 1, 1997 for increased 
compensation for a dependent spouse is not warranted.  
38 U.S.C.A. §§ 5110; 38 C.F.R. §§ 3.31, 3.109, 3.204, 3.205, 
3.400, 3.401 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's 
development and adjudication of the claim was consistent with 
the VCAA.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties, including in the statement of the 
case and other correspondence to him.

The Board concludes that the discussions in the April 1998 
rating decision, March 2000 statement of the case, the March 
2001 and July 2001 supplemental statements of the case and 
other correspondence with the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  The veteran was clearly informed of his obligation 
to submit the 21-686 form.  That action complies with VCAA.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Effective date prior to May 1, 1997 for increased 
compensation for a dependent spouse.

A December 1993 VA medical record reports that the veteran 
was married at that time.

The veteran's left thumb rating was increased to 30 percent 
effective from September 1993 in a November 1995 rating 
decision and the veteran was notified of the increase in a 
January 8, 1996 letter.  The letter also advised him that he 
needed to apply for the additional dependents benefit with an 
enclosed VA Form 21-686c.  The letter also advised the 
veteran that he had a year to submit that application, and 
that if he did not submit the evidence within a year, VA 
would not be able to pay him any back benefits.  

In April 1997, the veteran applied for VA vocational 
rehabilitation benefits.  In doing so, he stated that he had 
a dependent spouse.

On January 30, 1998, VA advised the veteran that his combined 
evaluation continued to be 30 percent and that he was being 
paid as a single veteran with no dependents.  

A completed VA Form 21-686c was received on February 17, 
1998.  Subsequently, additional compensation for a dependent 
spouse was made effective March 1, 1998.  Then, in July 2001, 
the RO assigned a May 1, 1997 effective date for additional 
compensation for a dependent spouse.  

Evidence of psychiatric disease or hospitalization may be 
considered to be "good cause" for extending the time period 
for submitting an application for additional compensation 
payable for a dependent.  The veteran stated in April 1998 
that due to severe depression, he is not able to fully 
concentrate on matters concerning him.  The veteran testified 
during his hearing at the RO in September 2000 that when the 
documents for dependents were sent to him, he was married and 
was in the hospital for depression and he believes that his 
wife, who does not speak English, threw all the paperwork 
away, and that by the time he figured out he was supposed to 
send in papers, they were all gone.  However, there is no 
evidence that the veteran was hospitalized during the period 
from January 8, 1996 to January 8, 1997.  The veteran is 
reported to have been hospitalized in October 1997 -- well 
past the relevant time period for consideration -- in a 
November 1999 VA medical record.  Moreover, the veteran had a 
whole year to submit the evidence, after he was notified in 
January 1996 that he had a year to submit the evidence.  He 
has not shown why the required action could not have been 
taken during the original time period and could not have been 
taken sooner than it was.  The veteran performed the required 
action within less than a month after the January 30, 1998 
letter again notifying the veteran that he was being paid as 
a single veteran with no dependents.  The facts, including as 
to the veteran's mental status as shown in VA medical 
records, do not show good cause.

In order for benefits to be paid for a dependent spouse, 
there must be evidence of dependence.  Generally, the 
statement of a claimant serves as proof of marriage, provided 
that the statement contains the date and place of the event 
and the full name and relationship of the other person to the 
claimant.  38 C.F.R. § 3.204(a)(1).  The veteran's 
application for compensation for a dependent spouse was 
incomplete as of January 8, 1997.  It did not include these 
items constituting proof of marriage.  Proof of marriage was 
not of record.  There was no copy of a marriage certificate 
of record, and the veteran had not stated the date and place 
of his marriage or his spouse's full name.  
38 C.F.R. § 3.205.  Since the claimant's application was 
incomplete, he was notified of the evidence necessary to 
complete the application in January 1996.  38 C.F.R. § 3.109.  

A review of the evidence of record reveals that the date and 
place of the marriage, the veteran's spouse's full name, and 
the copy of the marriage certificate were first received on 
February 17, 1998 when the veteran's VA Form 21-686c was 
received.  This was more than one year after the RO notified 
the veteran that he had to submit evidence of dependence to 
complete his claim.  Thus, the provisions of 
38 U.S.C.A. § 5110(f) and 38 C.F.R. § 3.401(b)(3) (2002), 
permitting the effective date to be the effective date of the 
qualifying (30 percent) disability rating, are not 
applicable, as they require that the evidence of dependency 
be received within one year of the notification of the rating 
action (the one which awarded the 30 percent rating).

Since the veteran did not reply within one year of the 
January 8, 1996 letter to him, and good cause is not shown, 
the time limit expired on January 8, 1997, and no additional 
benefits can be awarded based on evidence of record by 
January 8, 1997.  38 C.F.R. § 3.109.

The next pertinent piece of evidence is the VA vocational 
rehabilitation claim form which was received on April 21, 
1997.  On it, the veteran indicated that he had a dependent 
spouse.  The RO determined that this was a claim for a 
dependent.  

In the VA Form 21-686c which was received on February 17, 
1998, the veteran certified that the veteran's current 
marriage took place on March 7, 1987 his spouse's full name.  
Moreover, he submitted a copy of a marriage certificate on 
February 17, 1998.  Both of these constituted proof of 
marriage and as such proof of dependence.  
38 C.F.R. §§ 3.204, 3.205.  The information submitted 
completed his application for a dependent spouse.

The provisions of 38 C.F.R. § 3.400(r) indicate that the 
effective date in the case of a reopened claim is the date of 
the receipt of the claim or the date entitlement arose, 
whichever is later.  Since the date of the receipt of the 
reopened claim was April 21, 1997 and entitlement arose 
before then, the correct effective date for the increased 
award for a dependent spouse is April 21, 1997.

The veteran's compensation was increased to add payment for a 
dependent spouse beginning with the payment due for May 1, 
1997.  The provisions of 38 C.F.R. § 3.31 (2002) provide for 
payments to begin the first day of the calendar month 
following the month in which the award became effective.  
Accordingly, an effective date prior to May 1, 1997 for 
increased compensation for a dependent spouse is not 
established.  


ORDER

Entitlement to an effective date prior to May 1, 1997 for 
increased compensation for a dependent spouse is denied.




REMAND

Increased left thumb rating

The veteran is service-connected for residuals of a left 
thumb injury.  He has a scar from the injury, which was from 
a knife wound, and a scar from tenoplasty repair surgery in 
service.  The record reflects complaints of pain on a number 
of recent occasions, including at the time of an April 1998 
VA examination report.  Additionally, the April 1998 VA 
examination report states that there is "tenderness at the 
thumb".  It is unclear whether or not the veteran has scars 
which are tender and painful.  Accordingly, remand for an 
examination is indicated.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

A VA examination should be conducted, 
the report of which must indicate 
whether the veteran's left thumb scars 
are superficial, tender and painful on 
objective demonstration.  

If upon completion of the above action the claim remains 
denied, the case should be returned, if necessary, after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



